 

Exhibit 10.1

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Execution Version

 



 

 

SECOND AMENDED AND RESTATED

JOINT VENTURE AGREEMENT

 



 

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SECOND AMENDED AND RESTATED JOINT VENTURE AGREEMENT

 

This SECOND AMENDED AND RESTATED JOINT VENTURE AGREEMENT (the “Agreement”) is
made this 17th day of July, 2018, by and among :

 

Cadila Pharmaceuticals Limited, a company incorporated under the laws of India
having its office at ‘Cadila Corporate Campus’, Sarkhej-Dholka Road, Bhat,
Ahmedabad - 382210, Gujarat, India herein represented by Dr. Rajiv I. Modi in
his capacity as Chairman & Managing Director (hereinafter referred to as
“Cadila”) which expression shall unless repugnant to the context or meaning
thereof mean and include its scuccessors and permitted assigns and;

 

Novavax, Inc., a company incorporated and existing under the laws of the State
of Delaware, United States of America (USA), having its principal office at 20
Firstfield Road, Gaithersburg, MD 20878, USA herein represented by Stanley C.
Erck, in his capacity as President and Chief Executive Officer (hereinafter
referred to as “Novavax”) which expression shall unless repugnant to the context
or meaning thereof mean and include its scuccessors and permitted assigns and;

 

CPL Biologicals Private Limited, a company incorporated under the laws of India
having an address at Survey No. 1389, Trasad Road, Dholka- 382 225, Dist.
Ahmedabad, Gujarat, India herein represented by Dr. Rajiv I. Modi in his
capacity as Chairman (hereinafter referred to as “CPLB”) which expression shall
unless repugnant to the context or meaning thereof mean and include its
scuccessors and permitted assigns.

 

RECITALS

 

WHEREAS, Cadila is engaged in research, development, manufacture and
commercialization of various pharmaceutical preparations in various countries,
including India;

 

WHEREAS, Novavax is engaged in research, development and manufacture of vaccine
products based on its recombinant platform technologies;

 

WHEREAS, Novavax and Cadila entered into a joint venture agreement, dated as of
March 31, 2009 (“Original JV Agreement”), and an amended and restated joint
venture agreement, dated as of June 29, 2009 and as amended by an addendum,
dated as of March 16, 2015 (the “Addendum,” and with amended and restated joint
venture agreement, the “First Restated JV Agreement”), relating to their
respective investments in, and the governance and operation of, CPLB as a joint
venture between Novavax and Cadila;

 

WHEREAS, under the Original JV Agreement and First Restated JV Agreement, CPLB
was formed to develop, manufacture, and commercialize certain vaccine and
biologic products licensed from the Parties for human vaccine, therapeutic
and/or diagnostic (for certain products only) uses in India either directly or
through partners and/or contractors and by establishing US and India cGMP
compliant manufacturing facilities in India.

 

  Page 1 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

  

WHEREAS, concurrent with the First Restated JV Agreement, (i) Novavax and CPLB
entered into that certain (a) Amended and Restated Seasonal/Other Vaccine
License Agreement, (b) Amended and Restated Option to Obtain License Agreement
(which license agreements shall collectively be referred to as the “Novavax
Original Licenses”), (c) Amended and Restated Supply Agreement and (d) Amended
and Restated Technical Services Agreement and (ii) Cadila and CPLB entered into
that certain (a) Amended and Restated Cadila Product License (the “Cadila
Original License”), (b) Amended and Restated Supply Agreement and Amended and
Restated Technical Services Agreement. These agreements may hereinafter be
referred to as the “Original Ancillary Agreements”;

 

WHEREAS, although the Parties intended that CPLB independently manage its assets
(financial or otherwise) and own all regulatory approvals and licenses to such
products, due to operating, manufacturing and regulatory circumstances, as of
the effective date of this Agreement Cadila owns certain assets, regulatory
approvals/licenses, and is a party to certain agreements with third parties,
that are necessary for the manufacturing and marketing of Cadila Products (as
defined below), which are listed in Schedule I to this Agreement (the “Schedule
I Assets”);

 

WHEREAS, although Novavax was to have transferred its virus-like particle
technology with respect to seasonal influenza flu and [* * *] other products
named in the Novavax Original Licenses, as of the effective date of this
Agreement CPLB is only developing, manufacturing and/or commercializing vaccine
products for [* * *];

 

WHEREAS, although Cadila agreed to finance subordinated debt notes of an
aggregate of Rupees 300,000,000 (or 30 Crore) to CPLB, such ongoing financing
was restructured as 1% Reddemable Preference Shares by the Addedum in view of
the change of provisions of Laws;

 

WHEREAS, the Parties desire to restate the First Restated JV Agreement and the
Original Ancillary Agreements to, amongst other things:

 

(i)expressly permit CPLB to develop Cadila Transferred Products (as defined in
Section 1.1);

 

(ii)expressly permit Cadila to continue to own, manufacture and sell Cadila
Royalty Products (as defined in Section 1.1);

 

(iii)expressly permit CPLB to develop Novavax Products (as defined in Section
1.1) including nanoparticle vaccine production, antigen specific seed
development, protein expression and cloning system technology;

 

(iv)agree to a license by CPLB from Novavax of four (4) new vaccine candidate
seeds;

 

(v)grant rights under Novavax’ technology and intellectual property to permit
CPLB to develop and commercialize [* * *] products;

 

(vi)clarify Novavax’ rights of first negotiation with respect to any products
CPLB develops and/or commercializes using Novavax’ technology, and

 

(vii)clarify CPLB’ rights of first negotiation with respect to certain products
developed and/or commercialized by Novavax.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable considerations, the receipt of which is hereby
acknowledged, the Parties hereto mutually agree to amend and restate the First
Restated JV Agreement in its entirety as follows:

 

  Page 2 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 1.

 

DEFINITIONS/INTERPRETATIONS

 

1.1.Definitions. For the purposes of this Agreement, the definitions of certain
capitalized terms as set forth in Exhibit A and used herein shall apply.

 

1.2.Headings. The headings in this Agreement are for ease of reference only and
shall not in any way affect its construction or interpretation.

 

1.3.Interpretation. Unless expressly stated to the contrary in this Agreement
words denoting the singular include the plural and vice versa, words denoting
any one gender include all genders and vice versa; the words and phrases “other”
and “including” shall not limit the generality of any preceding words or be
construed as being limited to the same class as the preceding words where a
wider construction is possible; and references to persons include individuals,
bodies corporate, unincorporated associations and partnerships.

 

Article 2.

 

NAME AND TERRITORY

 

2.1.Name. The name of CPLB shall remain “CPL Biologicals Private Limited” until
such time as the Board determines a different name.

 

2.2.Territory. Subject to any geographic limitations described in this Agreement
and the Restated Licenses, CPLB will carry on its business in the Territory.
Territory may only be changed by mutual, written agreement amongst the Parties.

 

Article 3.

 

BUSINESS OF CPLB

 

3.1.Description and Operation of Business. The business of CPLB shall include
researching, developing, manufacturing, marketing and selling of Products in the
Territory (the “Business”). The Business shall be conducted in accordance with
the Business Plan prepared under the guidance of the President and Chief
Executive Officer and approved by the Board of Directors of CPLB pursuant to
Article 7 hereof, as amended by the Board of Directors from time to time. CPLB
shall use commercially reasonable efforts to obtain and maintain at its own
expense all permits, approvals and licenses necessary for the operation of CPLB,
including, without limitation, regulatory approvals and registration for
licensing of Products in the Territory. Cadila and Novavax, pursuant and subject
to the Restated Licenses, shall provide reasonable assistance to CPLB in
obtaining any such regulatory approvals and registrations granted by government
authorities.

 

3.2.Manufacturing. CPLB shall use its commercially reasonable efforts to
establish and maintain a manufacturing facility in India that complies with
current good manufacturing standards in US, EMEA, India and any other territory
in which CPLB intends to develop and commercialize any Product within the
time-frame set in the Business Plan. The manufacturing facility shall be
consistent with the applicable equipment, processes and procedures used by
Novavax and Cadila in their manufacturing facilities, based in part on
technology licensed to CPLB under the Restated Licenses.

 

  Page 3 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule I Assets. With respect to any Schedule I Assets, Cadila shall use its
commercially reasonable efforts to transfer and/or assign any interest it owns
or holds in the Schedule I Assets to CPLB as soon as reasonably practicable, but
in no event shall such transfer conclude any later than 60 days after getting
necessary regulatory approval for such transfer from the relevant regulatory
authorities. In doing so, Cadila shall transfer regulatory approvals and
licenses it owns with respect to any Cadila Transferred Products to CPLB.

 

CPLB shall re-imburse to Cadila, any expenses incurred by Cadila for development
of Cadila Transferred Products from the date of First Restated JV Agreement till
the date of such transfer. Similarly, CPLB shall re-imburse to Cadila for any
expenses incurred by Cadila for development of Novavax Products from the date of
First Restated JV Agreement. All such expenses shall be mutually agreed by
Cadila and Novavax in advance of reimbursement.

 

Cadila has also acquired and / or owns and may further acquire several assets
including machinery, equipment, etc. for CPLB’s business pertaining to the
Cadila Transferred Products. Cadila shall transfer such assets at their
respective cost. All such costs shall be mutually agreed by Cadila and Novavax
in advance of payment.

 

3.3.Arrangement for Cadila Royalty Products. It is agreed that the Cadila
Royalty products shall not be transferred to CPLB. Instead, CPL shall compensate
CPLB by paying a royalty of [* * *] of Net sales of such products. For this
prupose Net sales would mean sales excluding GST, and any other taxes, net-of
any discounts and returns. CPL shall make the payment for such royalty based on
its quarterly accounts within two months from the end of the respective quarter.
The royalty payment shall be adjusted based on the audited financial statements
of CPL.

 

3.4.Novavax and Cadila Licenses. Novavax shall execute and deliver the Novavax
Restated License on the Effective Date and Cadila shall execute and deliver the
Cadila Restated License as early as possible.

 

3.5.Novavax Product Rights Outside the Novavax Product Territory. It is the
intent of Novavax and CPLB to collaborate and share related costs appropriately,
on certain Novavax Products for Global Development and Commercializastion in the
Territory. Subject to the Novavax Restated License Agreement, Novavax shall own
and retain any and all right, title and interests in, to and under Intellectual
Property Rights to Commercialize Novavax Products outside the Novavax Product
Territory, and CPLB agrees to license any CPLB technology related thereto to
Novavax for such purpose. Notwithstanding the previous sentence, to the extent
that CPLB desires to seek to Commercialize a Novavax Product outside the Novavax
Product Territory, CPLB may provide to Novavax a written proposal that shall
include all data associated with such Novavax Product. Thereafter, Novavax
shall, in good faith, consider such CPLB proposal, and Novavax and CPLB shall
use commercially reasonable efforts to negotiate a written agreement in a timely
manner, which in no event shall extend beyond one hundred and eighty (180) days
from the date CPLB provided notice of such proposal. For clarity, this Section
3.5 shall not obligate either Party to enter into a definitve written agreement.

 

  Page 4 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3.6.Rights of First Negotiation. CPLB and Novavax hereby grant rights of first
negotiation (each a “ROFN”) to each other for certain Products as follows:

 

3.6.1.CPLB hereby grant to Novavax a ROFN with respect to the out-license of any
Intellectual Property Rights related to a CPLB ROFN Product to develop and/or
commercialize such Product in the Novavax Product Territory or any portion
thereof, as applicable, as mutually agreed by CPLB and Novavax.

 

3.6.2.Novavax hereby grants to CPLB a ROFN with respect to the out-license of
any Intellectual Property Rights related to a Novavax ROFN Product to develop
and/or commercialize such Product in the Novavax Product Territory or any
portion thereof, as applicable, as mutually agreed by CPLB and Novavax.

 

3.6.3.Prior to entering into any agreement with a third party granting a license
or other right to develop or commercialize of any ROFN Product, the ROFN Grantor
shall deliver all available data up to and potentially including the related
Phase 2 Data Package to the ROFN Holder. The ROFN Holder shall have thirty (30)
days from the receipt of such package to provide the ROFN Holder written notice
that it desires to negotiate the terms and conditions of a licensing transaction
with respect to the ROFN Product. Upon receipt of the first such notice
hereunder by either ROFN Holder, the ROFN Parties shall have one hundred and
eighty (180) days to negotiate exclusively, reasonably and in good faith the
terms and conditions of such a transaction, and the negotiation period for any
subsequent exercise an ROFN hereunder shall be one hundred and twenty (120)
days.

 

3.6.4.If the ROFN Parties are unable to execute a definitive agreement by the
end of the applicable period of negotiation (or if the ROFN Holder gives written
notice that it does not desire to exercise its negotiation rights hereunder or
fails to give notice in a timely manner), then the ROFN Grantor shall be free to
enter into a license agreement with a third party with respect to such ROFN
Product; provided, however, that any such transaction shall not, when taken as a
whole, be materially more favorable to the third party than the terms last
offered to the ROFN Holder. If the ROFN Grantor has not provided the Phase 2
Data Package to the ROFN Holder and subsequently acquires additional data
related to a clinical trial or other material information (including a Phase 2
Data Package) prior to entering into a definitive transaction with such third
party, the ROFN Holder shall have thirty (30) days from the receipt of such
additional data to provide the ROFN Holder written notice that it desires to
negotiate the terms and conditions of a licensing transaction with respect to
the ROFN Product.

 

3.7.No Restrictions Businesses of Initial Shareholders. Subject to the
limitations or restrictions of any Restated License and/or definitive agreement
arising from a ROFN, the Initial Shareholders are not otherwise restricted in
their ability to develop and commercialize biotechnology, vaccine and
pharmaceutical products in the Territory alone or under partnership, joint
venture or licensing arrangements with other persons and entities.

 

3.8.Environmental and Health and Safety (EHS) Matters. CPLB shall at all times
comply with EHS and/or any such equivalent Laws in existence in respect of EHS
matters and keep all the required EHS permits in full force and effect.

 

  Page 5 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 4.

 

SHARES AND FINANCING/CAPITAL INCREASE

 

4.1.Authorised Shares. Pursuant to the Memorandum and Articles of Association,
the authorised share capital of CPLB is Rupees [* * *]; the [* * *] Shares are
divided into (i) [* * *] Common Shares and (ii) [* * *] 1% Redeemable Preference
Shares.

 

Any stamp duty payable upon such issue and allotment of any Share shall be borne
by CPLB.

 

4.2.Issued Shares. As of the Effective Date, the issued Shares of CPLB are (i)
[* * *] Common Shares and (ii) [* * *], 1% Redeemable Preference Shares. The
issued share capital has been subscribed as set forth on Schedule 4.2, as
amended from time to time in accordance with the terms hereof.

 

4.3.Capital Contributions. The Initial Shareholders have made or will make the
capital contributions to CPLB described below.

 

4.3.1.Cadila has contributed:

 

(i)the Cadila Original License;

 

(ii)the Restated Cadila License to replace the Cadila Original License;

 

(iii)cash Rupees One Hundred Million (Rs.100,000,000 or Rs.10 Crore); and

 

(iv)financing of up to cash Rupees Three Hundred Million (Rs.300,000,000 or
Rs.30 crore) towards the subscription of up to [* * *].

 

4.3.2.Novavax has contributed:

 

(i)the Novavax Original Licenses; and

 

(ii)the Restated Novavax License to replace the Novavax Original License.

 

4.4.Third Party Investment. The Initial Shareholders shall provide reasonable
assistance to CPLB in its efforts to attract third party investment into and
funding of CPLB, including but not limited to, providing timely responses to due
diligence and otherwise responding to other reasonable requests by a potential
third party investor. Notwithstanding the previous sentence, CPLB shall not
issue any new Shares to or accept any investment from any third party, without
the prior written consent of both Initial Shareholders, such consent not to be
unreasonably withheld. Any such third party receiving Shares shall agree in
writing that it and its heirs, successors and assigns, shall be subject to and
bound by the provisions of this Agreement, and CPLB shall place the legend set
forth in Section 5.6 on all share certificates in respect of the Shares.

 

4.5.Pre-emptive Right of Initial Shareholders. Except with respect to Exempt
Issuances (as defined in Section 4.5.5), each Initial Shareholder shall have the
right to purchase or participate in any issuance of any new Shares or Additional
Securities that CPLB may from time to time propose to issue or sell to maintain
such Initial Shareholder’s Investment Ratio.

 

  Page 6 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4.5.1.CPLB shall give written notice of any proposed issuance or sale of
Additional Securities to the Initial Shareholders (an “Issuance Notice”). The
Issuance Notice shall, if applicable, be accompanied by a written offer from the
Initial Shareholder seeking to purchase Additional Securities, and shall set
forth the material terms and conditions of the proposed issuance or sale,
including, without limitation, (i) the number and description of the Additional
Securities proposed to be issued to the Initial Shareholder(s); (ii) the
proposed issuance date; and (iii) the proposed purchase price.

 

4.5.2.CPLB shall provide written notice to Initial Shareholders if the terms set
forth in the Issuance Notice are updated or changed in any material respect as
the details listed in Section 4.5.1 (i), (ii) and (iii) are known.

 

4.5.3.For a period of fifteen (15) business days following the initial receipt
of an Issuance Notice, each Initial Shareholder shall have the right to elect
irrevocably to purchase or receive that number of Additional Securities to
maintain the Investment Ratio on the terms set forth in the Issuance Notice by
delivering a written notice to CPLB setting forth the number of such Additional
Securities it intends to purchase or receive. If both Initial Shareholders
submit a timely notice of participation, each Initial Shareholder may only
purchase that number of Additional Securities sufficient to maintain the
Investment Ratio. If CPLB provides a material update or change, the period for
exercise shall be extended five (5) additional business days. The closing of any
purchase by or issuance to an Initial Shareholder shall be consummated
concurrently with the consummation of the issuance or sale described in the
Issuance Notice; provided, however that, the closing of any purchase by or
issuance an Initial Shareholder may be extended beyond the closing of the
transaction described in the Issuance Notice to the extent necessary to obtain
required government approvals and other required third party approvals or
consents (and CPLB shall use its reasonable best efforts to obtain such
approvals and consents). An Initial Shareholder may purchase Additional
Securities under this Section 4.5 indirectly through a member of such
Shareholder’s Group that is a wholly owned subsidiary.

 

4.5.4.“Exempt Issuances” means issuances in which Additional Securities are
issued by CPLB:

 

(i)as consideration for a merger, consolidation or purchase of assets; and

 

(ii)in connection with any strategic partnership or joint venture (the primary
purpose of which is not to raise equity capital).

 

4.6.Spending Authorizations. Subject to the express terms and conditions of this
Agreement, the Chief Executive Officer and/or other senior officials of CPLB,
may be authorized by the Board to make decisions on any expenses, purchases or
commitments on behalf of CPLB and will have the freedom to sign cheques up to
the limit that may be approved by the Board as per the Standard Operating
Procedures (SOPs) of CPLB in the said context. However, if any transactions or
commitments are above the aforesaid limit, specific approval of the Board will
be required. The Board may also decide sub-limits of financial authorities for
such other key officials of CPLB who may be authorized to operate bank accounts
of CPLB.

 

  Page 7 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4.7.Banking. A separate bank account in the name of CPLB will be maintained in
one or more banks and the Board shall authorize the President and Chief
Executive Officer or any Director or other official of CPLB to operate the same
with prescribed limits.

 

Article 5.

 

TRANSFER OF SHARES

 

5.1.Restrictions on Share Transfers. Cadila shall not Transfer any 1% Redeemable
Preference Share or interest therein unless expressly permitted under this
Agreement. No Shareholder shall Transfer any Common Share or interest in any
Common Share unless (i) it is expressly permitted under this Agreement or (ii)
the Shareholder(s) holding a majority of the Common Shares held by all
non-transferring Shareholders give its or their prior written consent; provided,
however, a Shareholder may Transfer Common Shares or interest in any Common
Share to a person in its Group without compliance with the provisions of this
Section 5.1.

 

5.2.Right of First Refusal. If any Shareholder wishes to Transfer (“Selling
Shareholder”) some or all of its Common Shares (the “Offered Shares”) pursuant
to a bona fide written offer (the “Third Party Offer”) from an unaffiliated
third party (the “Proposed Transferee”), it shall first offer such Common Shares
to the other Shareholder(s) (each an “Offeree”) on a pro-rata basis (the
“Pro-Rata Shares”, as further defined below) by notice in writing (“Transfer
Notice”) at a price per Common Share and on terms and conditions not less
favourable to the Offeree(s) than that set forth in the Third Party Offer (the
“Right of First Refusal”).

 

5.2.1.On or before expiry of thirty (30) days from the date of receipt of the
Transfer Notice (“Option Period”), each Offeree shall notify the Selling
Shareholder, CPLB and the other Offerees in writing of its intentions to accept
or reject the purchase of its Pro-Rata Shares (“Acceptance Notice”). Allocation
of Pro-Rata Shares for each Offeree shall be based on the number of Common
Shares owned by such Offeree on a fully diluted basis in relation to the total
number of Common Shares held by all Offerees on a fully diluted basis (the
“Allocation Formula”). A buying Offeree shall be entitled to an additional
period of ninety (90) days or such other extended period from the date of the
Acceptance Notice (“Completion Period”) to obtain the approval of the relevant
government authority(ies) and to complete the purchase of its Pro-Rata Shares
from the Selling Shareholder.

 

5.2.2.If any Offeree does not exercise its option to purchase all of its
Pro-Rata Shares, each participating Offeree shall then have the option to
purchase its pro rata portion of such Shares that will not be purchased (based
on the Allocation Formula as applied only to the Shares held by participating
Offerees). Such option shall be exercisable by notice in writing to CPLB, the
Selling Shareholder and the other Offerees within five (5) days after the
receipt of the applicable Acceptance Notice or the expiration of the Option
Period, whichever is earlier.

 

  Page 8 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5.2.3.In the event the Offerees do not purchase all of the Offered Shares within
the Completion Period, the Selling Shareholder may Transfer any remaining
Offered Shares to the Proposed Transferee, provided that the price of the
remaining Offered Shares and other terms and conditions are not more favourable
to the Proposed Transferee than those set forth in the applicable Transfer
Notice; and provided further, the Proposed Transferee agrees in writing that it
and its heirs, successors and assigns, shall be subject to and bound by the
provisions of this Agreement. If the Selling Shareholder fails to dispose of all
Offered Shares within one hundred twenty (120) days after the Completion Period
(or one hundred twenty (120) days after the date on which all applicable options
described in this Section 5.2 have expired), the Selling Shareholder shall not
offer to Transfer such Offered Shares except pursuant to this Section 5.2.

 

5.3.Transfers to Group. Notwithstanding Section 5.1 and 5.2, a Shareholder may
Transfer all of its Common Shares to a person in its Group with the prior
written consent of the Shareholder(s) holding a majority of the remaining Common
Shares, which consent shall not be unreasonably withheld, provided that, at the
time of the Transfer and in relation to the Common Shares being transferred:

 

5.3.1.such transferee agrees in writing that it and its heirs, successors and
assigns, shall be subject to and bound by the provisions of this Agreement; and

 

5.3.2.the transferring Shareholder guarantees and indemnifies the other Parties
in respect of all the obligations and any liability of such transferee under
this Agreement.

 

5.3.3.If such transferee at any time ceases to be a part of the Group of the
transferring Shareholder, that transferee shall Transfer all its Common Shares
back to the transferring Shareholder.

 

5.4.Tag-Along Right. If any Offered Shares are available for sale to the
Proposed Transferee upon compliance with Section 5.2 above, the Offerees shall
have the right to offer and sell a proportionate number of Common Shares on a
fully diluted basis to the Proposed Transferee at the same price and on the same
terms and conditions contained in the Transfer Notice (the “Tag-Along Right”) in
accordance with the following procedure:

 

5.4.1.The Selling Shareholder shall, prior to sale and after compliance with the
provisions of Section 5.2, give notice (the “Tag-Along Notice”) to the other
Shareholders of their Tag-Along Right.

 

5.4.2.Each Offeree shall have Sixty (60) business days after receipt of such
notice to determine if it desires to offer Common Shares to the Proposed
Transferee.

 

5.4.3.The Selling Shareholder shall cause the Proposed Transferee to offer in
writing to each Offeree that has elected to participate in the sale of the
Offered Shares (a “Tag-Along Offeror”) to purchase at the offer price indicated
in the Transfer Notice, all or any part of that number of the Tag-Along
Offeror’s Shares equal to the product obtained by multiplying (i) the aggregate
number of Offered Shares available upon compliance with Section 5.2 above by
(ii) a fraction, the numerator of which is the number of Common Shares owned by
such Offeree on a fully diluted basis immediately before the time of the sale
and the denominator of which is the sum of (x) the number of the Common Shares
then owned by all of the Tag-Along Offerors on a fully diluted basis and (y) the
number of Common Shares owned by the Selling Shareholder on a fully diluted
basis. The Shares to be transferred by the Selling Shareholder shall be
correspondingly reduced by the aggregate sum of each such product for each
Tag-Along Offeror.

 

  Page 9 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5.4.4.Any such Tag-Along Offeror shall effect its participation in the sale by
promptly delivering to the Selling Shareholder for transfer to the Proposed
Transferee one or more share certificates, properly endorsed for transfer, which
represent the type and number of Shares that such participant elects to sell.
Such share certificate(s) shall be transferred to the Proposed Transferee in
consummation of the sale of the Offered pursuant to the terms and conditions
specified in the Transfer Notice, and the Selling Shareholder shall concurrently
remit to any such Tag-Along Offeror that portion of the sale proceeds to which
the Participating Selling Shareholder is entitled under this Section 5.4.

 

5.4.5.In order to be entitled to exercise its Tag-Along Right pursuant to
Section 5.4, a Tag-Along Offeror must agree to make to the Proposed Transferee,
to the extent applicable, the same representations, warranties, indemnities,
covenants and assurances (“Representations and Covenants”) as the Selling
Shareholder agrees to make in connection with the Transfer and agree to the same
conditions to the Transfer as the Selling Shareholder; provided, however, that
(a) the Tag-Along Offeror shall not be required to make any non-competition,
non-solicitation or similar restrictive covenants that would exceed the scope of
the covenants set forth in Article 16, and (b) a Tag-Along Offeror, who is also
an Initial Shareholder, shall not be required to make any Representations and
Covenants with respect to the rights it licensed to the other Initial
Shareholder Selling Shareholder under the Restated Licenses that would exceed
the scope of the corresponding Representations and Covenants in the Restated
Licenses. All such Representations and Covenants shall be made by the Selling
Shareholder and a Tag-Along Offeror severally and not jointly. Except with
respect to individual Representations and Covenants of the Tag-Along Offeror
relating to (i) the unencumbered title to its Shares and (ii) the power,
authority and legal right to transfer its Shares, the aggregate liability of the
Tag-Along Offeror shall not exceed the Tag-Along Offeror’s pro rata share of any
such liability to be determined in accordance with the Tag-Along Offeror’s
portion of the total number of Shares included in such transfer; provided that,
in any event, the aggregate liability of the Tag-Along Offeror in connection
with any such sale shall not exceed the proceeds the Tag-Along Offeror received
in connection with the transfer.

 

5.4.6.If, for any reason whatsoever, the Proposed Transferee is unable to
acquire the Tag Along Shares at a price stated in the Transfer Notice (in
accordance with this Article 5 ), the Proposed Transferee shall not acquire any
of the Offered Shares, and if any such Transfer is not consummated before all of
the ending of all of the expiration dates set forth in Sections 5.2 and 5.4,
then such Transfer shall not be made without first repeating and re-extending to
the Offeree the rights set out in this Article 5.

 

  Page 10 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5.5.Stock Legend. CPLB shall place a legend on all share certificates in respect
of the Common Shares, stating as follows:

 

“THIS CERTIFICATE AND THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT IN
ALL RESPECTS TO THE RESTRICTIONS CONTAINED IN THE SECOND AMENDED AND RESTATED
JOINT VENTURE AGREEMENT DATED NOVEMBER 30, 2017 BY AND AMONG CADILA
PHARMACEUTICALS LIMITED, NOVAVAX, INC. AND CPL BIOLOGICALS PRIVATE LIMITED AND
SHALL BE VALID DURING THE SUBSISTENCE OF THE SAID AGREEMENT.”

 

5.6.Dematerialization. If any of the Common Shares are to be dematerialized,
then prior to any such dematerialization, the Shareholders shall enter into
appropriate undertakings and documents with the Depository and the Depository
Participant to the effect that all such Common Shares (to be dematerialized) are
subject in all respects to the restrictions contained in this Agreement and
shall be valid during the subsistence of this Agreement.

 

5.7.Surviving Obligations of Selling Shareholder. Upon the sale of all Common
Shares held by a Shareholder, in accordance with the provisions of this Article
5, the rights and obligations of such Selling Shareholder under this Agreement
shall terminate; provided, however, that the Selling Shareholder shall remain
liable for the following obligations and liabilities: (i) any liabilities and
obligations of the Selling Shareholder accrued as of the date of such sale; (ii)
any obligations of the Selling Shareholder under Article 14; (iii) any
obligations of the Selling Shareholder under Article 16 for a period of one (1)
year after the date of such sale; and (iv) liability for breach of any
representations and warranties of the Selling Shareholder under this Agreement;
and provided, further, that such termination shall not affect the Restated
Licenses or other agreements, except to the extent expressly stated otherwise
therein.

 

Article 6.

 

GENERAL MEETINGS AND RESOLUTIONS

 

General meetings of the Shareholders shall be held in Ahmedabad, India and shall
be convened by the Chairman of the Board or a majority of the Directors or as
set out in the Articles of Association of CPLB. The Chairman of the Board shall
notify the Shareholders of the meeting at least twenty-one days (21) days in
advance by facsimile and letter to their address on the records of CPLB.

 

Article 7.

 

BOARD OF DIRECTORS

 

7.1.Number, Nomination and Removal. The Board of Directors of CPLB (the “Board”)
consists of seven (7) members (“Directors”).

 

7.1.1.Cadila has nominated three (3) of the Directors, including the Chairman of
the Board (the “Cadila Directors”), and Novavax has nominated two (2) Directors
(the “Novavax Directors”). In the event a Director is unable to attend a duly
called meeting of the Board, the applicable Party shall have the right to
appoint an alternate director to attend such meeting by providing prior written
notice to the other Parties.

 

7.1.2.Each Initial Shareholder may nominate a Director, and may seek removal of
a Director whom it nominated, by giving notice to CPLB and the other Party(ies).
The appointment or removal of Directors under this subsection 7.1.2 takes effect
on the date on which such Director is appointed or his resignation is accepted
at the meeting of the Board of Directors.

 

  Page 11 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7.1.3.The Initial Shareholder seeking removal of a Director pursuant to this
Section 7.1 shall indemnify and keep indemnified CPLB against any claim
connected with the Director’s removal from office.

 

7.2.Meetings. The Board shall meet at least four (4) times in Ahmedabad, India,
or at such other place as the Board may determine. Meeting dates shall be
determined by the Board. Thirty (30) days prior written notice of the time,
date, place and agenda of each meeting of the Board (the “Board Meeting Notice”)
shall be given by CPLB to each Director at his/her address as supplied to CPLB.
A meeting of the Board may be convened on notice shorter than thirty (30) days
but at least seven (7) days in advance in cases where all Directors so agree in
writing. Board Meeting Notices shall be sent by facsimile or email and confirmed
by letter except that in the case of Directors not residing in India, Board
Meeting Notices shall be given by courier or registered letter against receipt.

 

7.2.1.The required quorum for any meeting of the Board shall be a minimum of one
(1) Cadila Director and a minimum of one (1) Novavax Director. No business of
CPLB shall be conducted at any Board meeting unless a quorum is present at the
beginning of the meeting and at the time when there is to be voting on any
business. In case a Board meeting could not be held due to a lack of quorum, the
meeting shall automatically stand adjourned to the thirtieth (30th) day (or an
earlier date as mutually agreed by all Shareholder Parties) following the date
of adjournment at the same time and place, or if that day is a national holiday,
till the next succeeding day, which is not a national holiday, at the same time
and place.

 

7.2.2.A meeting of the Board may also be adjourned to another time or date at
the request of the majority of the Directors present at the meeting. No more
than one such adjournment may be made in respect of a meeting.

 

7.2.3.The Directors shall be permitted to invite to attend a meeting of the
Board any person who is not a Director, but is required to attend to fully brief
the Directors on the operational and financial status of or other matters of
significance to CPLB.

 

7.2.4.Minutes of each Board meeting shall be dispatched by CPLB to all Directors
within Three (3) weeks after the meeting.

 

7.3.Board Approval. On any matter requiring Board approval, each Director shall
have one vote. In the event that the Board does not reach a unanimous decision
with respect to a matter, the matter shall be referred to the Chief Executive
Officers of Cadila and Novavax. The Chief Executive Officers, each acting in
their sole discretion, shall seek to resolve the issue. If the Chief Executive
Officers are unable to resolve the issue within five (5) business days after the
matter is referred to them, then a majority of the Board, including the Chairman
of the Board, shall determine the matter, except for the matters specified in
Schedule 7.3, which shall require unanimous approval of the Shareholders and the
Directors.

 

  Page 12 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7.4.Written Consent. Subject to the limitations provided in The Companies Act,
the Board shall be entitled to adopt resolutions without convening a meeting,
and such resolutions shall in all respects have the same effect as resolutions
adopted in a convened meeting, provided that all Directors were notified of the
proposed resolution(s) in writing and approved such resolution(s) in writing.
Such resolution(s) shall be produced and recorded at the next duly convened
meeting of the Board.

 

Article 8.

 

STEERING COMMITTEE

 

8.1.Steering Committee. Within thirty (30) days after the Effective Date, the
Initial Shareholders and CPLB shall form the “Steering Committee” to have
oversight and review responsibility for CPLB’s research, development and
commercialization of Products. The Steering Committee shall report to the Board
and shall consist of two (2) representatives of each Initial Shareholder and of
CPLB. It is the intent that such representatives will be relevant function heads
or senior management in the respective organizations. A Party may change its
representatives from time to time upon written notice to the other Parties. The
operation and authority of the Steering Committee shall be as follows:

 

8.1.1.Subject to the Restated Licenses, CPLB shall prepare a plan for the
research, Development and/or Commercialization of each Product based on criteria
to be determined by the Steering Committee, which plan(s), and amendments
thereto, are subject to the approval of the Steering Committee. The Steering
Committee shall periodically review such plan(s) from a strategic and
operational perspective to monitor CPLB’s progress under such plan(s) and to
determine whether the Parties are meeting their commitments, if any, of both
human and financial support for the research, Development and Commercialization
of Products.

 

8.1.2.The Steering Committee shall meet at least once in each calendar quarter
at a time and place to be determined by the Steering Committee. CPLB shall give
thirty days’ prior written notice containing the agenda, time and place of each
meeting to the Initial Shareholders. Non-voting participants may attend meetings
of the Steering Committee as mutually agreed by the Initial Shareholders and
CPLB. CPLB will bear all expenses associated with attendance of its employees at
any in-person meetings. Any conference call meeting will be held by means of
telephone conference or similar communications equipment through which all
participants can hear each other. CPLB shall prepare minutes of each meeting,
which CPLB shall distribute to the Initial Shareholders for review and approval
within thirty (30) days following such meeting.

 

8.1.3.Decisions of the Steering Committee shall be made by unanimous vote, with
the representatives of each Initial Shareholder and CPLB having one collective
vote. If the Steering Committee is unable to reach a unanimous vote on any
issue, then the issue shall be referred to the Board, whose decision shall
control the matter in accordance with the terms of this Agreement.

 

  Page 13 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 9.

 

OFFICERS AND EMPLOYEES

 

9.1.Executive Officers. The Board shall appoint the senior management of CPLB,
including its President and Chief Executive Officer, Chief Financial Officer and
Company Secretary (the “Executive Officers”). The President and Chief Executive
Officer shall be responsible for the day-to-day business of CPLB. Each Executive
Officer shall perform the functions set forth under The Companies Act and shall
represent CPLB in accordance with the management policies as may be decided and
approved by the Board of Directors. The Executive Officers will be based in
Ahmedabad, India and shall report to the Board of Directors. Each Executive
Officer’s terms of appointment, remunerations, powers, duties, obligations,
restrictions and authorities will be pursuant to the written agreement between
CPLB and such officer.

 

9.2.Employees and Benefits. CPLB shall employ its own staff and shall be
responsible for the salaries, wages or bonuses paid to, employee benefits made
available to, and business expenses incurred by, its employees and for the
actions or omissions of such employees in their capacity as employees of CPLB.
CPLB shall fully indemnify and keep indemnified the Shareholders against all
losses, damages, actions, proceedings, costs, claims, demands, awards, fines,
orders, expenses and liabilities whatsoever (including but not limited to
salaries, wages, bonuses and other emoluments, all statutory contributions and
all income tax and national insurance contributions) in relation to the
employees arising directly or indirectly out of or in connection with their
employment by CPLB.

 

Article 10.

 

RELATED PARTY TRANSACTIONS

 

10.1.No “related party” (as such term is defined The Companies Act), Initial
Shareholder or other Shareholder holding more than ten percent (10%) or
subsidiary, associate, holding or other Affiliate of such Shareholder, or any
person acting on behalf of any of the foregoing (each a “Related Party”) may
directly or indirectly engage in any transaction (including without limitation
the purchase, sale, lease, license, or exchange of any property, lending of
funds, rendering of any service, establishment of any salary, other compensation
or other terms of employment, purchase of any stock or security, or any business
combination) with CPLB (a “Related Party Transaction”); provided, however,
notwithstanding that it may constitute a conflict of interest, a Related Party
Transaction may be consummated if (i) the Board has approved the transaction in
accordance with the Article 7; (ii) the Related Party Transaction is not
expressly prohibited by this Agreement; (ii) the Related Party Transaction is on
terms that are on an arm’s length basis; and all non-interested Shareholders
have given prior written consent.

 

Article 11.

 

BOOKKEEPING, ACCOUNTING AND REPORTING

 

11.1.Records. The books and records of CPLB shall at all times be accurately,
completely and consistently maintained in English in accordance with Institute
of Chartered Accountants of India (ICAI). Each Shareholder or its duly
authorized representative(s) shall have the right, to review and examine the
books and records of CPLB for any legitimate purpose related to the Business or
this Agreement at any time during normal business hours in a manner not
disruptive to CPLB. In addition, CPLB shall submit to the Initial Shareholders,
on a quarterly basis (within 45 (Forty Five) days after the end of each
Financial Year quarter) or upon request, copies of all of Board and Shareholder
meeting minutes, resolutions and other consent documents.

 

  Page 14 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11.2.Quarterly Reports. CPLB shall provide to each Initial Shareholder, on a
quarterly basis (within 45 (forty five) days after the end of each Financial
Year quarter) or upon request, reports on the financial status of CPLB including
balance sheet, profit and loss statement and cash flow statements (the
“Financial Statements”). Upon request of Novavax, CPLB will provide the
Financial Statements based on Indian Accounting Standards (Ind AS).

 

11.3.Auditor(s). Unless otherwise agreed by the Initial Shareholders, CPLB shall
have one (1) or more statutory auditor/s. The statutory auditor shall have the
powers and duties specified under Laws. The Initial Shareholders agree to vote
their Common Shares to cause the appointment of auditor or auditors mutually
agreed to by such Shareholders.

 

Article 12.

 

DIVIDENDS

 

The dividend on shares shall only be declared or paid by CPLB for any Financial
Year out of the profits of CPLB for that Financial Year, arrived at after
providing for depreciation as required under The Companies Act or out of the
undistributed profits of CPLB for previous Financial Years, arrived at after
providing for depreciation as required under The Companies Act. The Board will
(i) normally follow prudent corporate practice of distribution of about [* * *]
of the distributable profits for the year after providing for depreciation as a
dividend and (ii) consider the Business Plan and the needs of the Business
before recommending any dividends.

 

Article 13.

 

TAXES

 

All income taxes payable under the Laws required to be paid by a Party arising
out of or in connection with this Agreement shall be for the account of that
Party. Any sum required under Laws to be withheld by CPLB for the account of the
relevant Party from payments due to that Party hereunder shall be withheld and
promptly paid by such CPLB to the competent tax authorities.

 

Article 14.

 

CONFIDENTIALITY

 

14.1.Definition. For purposes of this Agreement and the License Agreements, and
subject to the exclusions set forth below, “Confidential Information” means any
information (including, but not limited to, Know-How) disclosed by any Party
under this Agreement, the Restated Licenses, First Restated JV Agreement and the
Original Ancillary Agreements (collectively, the “Collective Agreements”) to the
extent (A) marked or identified in writing as Confidential Information by the
disclosing Party (upon or within thirty (30) days of initial disclosure) or is
of a type, and is disclosed under circumstances, for which the recipient would
reasonably be expected to know such information is confidential in nature, and
(B) relating to the Business or disclosed for the purpose of entering into the
Business, forming CPLB or conducting the Business. The provisions of the
Collective Agreements shall be considered Confidential Information of each
Party. Confidential Information shall in any event exclude any such information
which (i) is or becomes publicly available through no fault of the receiving
Party; (ii) is lawfully obtained from third parties who received such
information or from a person or entity that was not bound by an obligation not
to disclose such information; or (iii) is or becomes known or developed by the
receiving party independently of (and without use of or reference to) the
Confidential Information of the disclosing party.

 

  Page 15 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14.2.Protection of Confidential Information. Each Party agrees that it shall at
no time, either during or after the term of this Agreement and the Restated
License Agreements, use, publish or disclose to any third party any Confidential
Information of any other Party, except as and to the extent expressly authorized
under this Agreement. The receiving Party agrees to use the same degree of care
to protect the confidentiality of the disclosing Party’s Confidential
Information which the receiving Party uses to protect its own confidential or
proprietary information of a similar nature, but in no event shall the receiving
Party use less than reasonable care. Disclosures of Confidential Information
amongst the Parties shall be restricted to only such Party(ies) having a need or
right to know.

 

14.3.Permitted Use and Disclosure. Each Party shall have the right to use any
Confidential Information disclosed to it hereunder for purposes of exercising
any rights or licenses granted to under the Collective Agreements and for
purposes of performing any of its obligations thereunder (which, for CPLB, shall
include the right of CPLB to use such Confidential information for the
Business). Furthermore, the receiving Party shall have the right to disclose the
disclosing Party’s Confidential Information (i) to applicable patent offices
solely for the purpose of filing, prosecuting and maintaining Patents, (ii) to
applicable regulatory authorities for the purpose of filing and pursuing
regulatory approvals, (iii) as necessary to the extent to prosecute or defend
litigation, (iv) to employees, directors, consultants, contractors, agents,
permitted sublicensees, licensees, professional advisors and commercial partners
who are bound by obligations of confidentiality and non-use at least as
protective as those contained herein and solely for purposes of the Business (or
otherwise to exercise rights or licenses or to perform obligations under the
Collective Agreements).

 

14.4.Disclosure Required by Laws. This Article 14 shall not restrict or limit
the use or disclosure of Confidential Information to the extent required by
Laws, including the rules and regulations of a stock exchange or stock market;
provided, however, that, to the extent practicable, the receiving Party required
to make such disclosure shall promptly notify the applicable disclosing Party
prior to making any such disclosure and shall provide reasonable cooperation to
the disclosing Party of such information, at the disclosing Party’s expense, to
assist the disclosing Party in seeking a protective order or other appropriate
remedy; and provided, further, that if such protective order or other remedy is
not obtained in a timely manner, the Party required to make such disclosure
shall disclose only that portion of the information which it is legally required
to disclose as advised by legal counsel, and shall exercise its reasonable best
efforts, in consultation with the disclosing Party of such information, to
obtain assurance that confidential treatment will be accorded such information
to the extent permitted by Laws. In addition, the Parties recognize that Novavax
is a publicly traded company and, as such, is subject to requirements under the
U.S. federal securities laws and regulations to make periodic filings with the
U.S. Securities and Exchange Commission which may include information about this
Agreement, the Novavax Restated License and CPLB’s activities.

 

  Page 16 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 15.

 

TERM, TERMINATION AND EVENTS OF DEFAULT

 

15.1.Term. This Agreement will terminate upon the liquidation, dissolution or
winding up of CPLB unless terminated earlier in accordance with this Article 15.

 

15.2.Events of Default by Shareholder. A Shareholder shall be deemed to have
delivered a Transfer Notice with respect to all of its Common Shares to the
other Shareholder(s), and the other Shareholder(s) shall have the right to
purchase such Common Shares in accordance with the procedures set forth in
Section 5.2, upon happening of any of the following events of default:

 

15.2.1.It commits a material breach of any obligation under this Agreement and
fails to remedy such breach within sixty (60) business days of notice to remedy
the breach delivered by any other Party, which notice shall set forth in
reasonable detail the nature of such breach;

 

15.2.2.A Bankruptcy event has been established with respect to such Shareholder;

 

15.2.3.Such Shareholder entering into liquidation or dissolution (or such other
similar thing in any other jurisdiction) (other than a voluntary liquidation for
the purpose of a bona fide scheme of solvent amalgamation or reconstruction); or

 

15.2.4.Unless otherwise agreed by all the Shareholders, any Change in Control of
any Shareholder. For the purposes of this paragraph, a “Change in Control” means
(a) the sale of all or substantially all of the assets or business of the
Shareholder, or (b) any merger, consolidation, recapitalization, or business
combination of the Shareholder, or (c) the sale of capital stock or other equity
securities of the Shareholder, or (d) any other transaction or series of
transactions; provided that for each of (b) through (d), the result of which is
that the stockholders of the Shareholder prior to such transaction do not,
immediately following any such transaction(s), directly or indirectly hold
voting securities of the surviving or purchasing entity sufficient to elect a
majority of the board of directors of such surviving or purchasing entity.

 

15.3.Deemed Transfer Notice. The deemed Transfer Notice has the same effect as a
Transfer Notice, except that:

 

15.3.1.The valuation of the shares held by the defaulting Shareholder, and the
price to paid by any Shareholder exercising its right to buy such Common Shares,
shall be determined in accordance with Section 15.4;

 

15.3.2.The defaulting Shareholder does not have a right of withdrawal following
a valuation;

 

and

 

15.3.3.On the completion of any sale in accordance with this Article 15, any
other Shareholder is not required to procure the discharge of any security given
by the defaulting Shareholder or to procure the release of any debts of CPLB to
it.

 

  Page 17 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15.4.Valuation of Common Shares to be Transferred. The valuation of shares to be
transferred under this Article 15 to the other Shareholders shall be determined
as follows:

 

15.4.1.The transferring Shareholder shall select an investment bank of
international reputation and the other Shareholder(s) shall together select
another investment bank of international reputation, and each investment bank
shall determine the fair market value of the Common Shares in accordance with
Section 15.5 below and deliver its written valuation to the Shareholders within
thirty (30) days after the date of the deemed delivery of the Transfer Notice
under Section 15.2.

 

15.4.2.In the event the two investment banks do not agree on a fair market
value, the fair market value shall be the average of the two valuations, except
that if the two valuations differ by an amount greater than ten percent (10%),
the two investment banks shall select a third investment bank of international
reputation. The third investment bank shall not have performed services for any
Party within the three (3) years preceding its appointment. Such third
investment bank shall independently determine the fair market value of the
Common Shares in accordance with Section 15.5 below and without knowledge of the
valuation of the other two investment banks within thirty (30) days of
appointment. The fair market value of the Common Shares shall then be the
average of the two valuations that are closest to each other and the other
valuation shall be disregarded.

 

15.4.3.Each Shareholder shall pay the fees and expenses incurred in connection
with the valuation by the investment bank selected by it. The Shareholder(s) who
appointed the investment bank whose valuation was disregarded shall pay the fees
and expenses incurred in connection with the valuation by the third investment
bank, unless the valuation of the third investment bank was disregarded, in
which case the transferring Shareholder and the other Shareholder(s) shall each
pay its pro rata portion of all fees and expenses incurred in connection with
the valuation by the third investment bank. Such pro rata portion shall be based
on each Shareholders percentage ownership in all of the Common Shares held by
all Shareholders.

 

15.5.Valuation Methodology. Each investment bank shall base its valuation on the
assumption the (i) the sale is between a willing seller and a willing buyer;
(ii) the Common Shares are sold free of all restrictions, liens, charges and
other encumbrances; and (iii) the sale is taking place on the date on which the
valuation of the Common Shares is determined.

 

15.6.Termination by Initial Shareholders. Either Initial Shareholder may
terminate this Agreement if:

 

15.6.1.Bankruptcy Event has been established with respect to the other Initial
Shareholder or CPLB;

 

15.6.2.CPLB entering into liquidation or dissolution (or such other similar
thing in any other jurisdiction) (other than a voluntary liquidation for the
purpose of a bona fide scheme of solvent, amalgamate or reconstruction); or

 

15.6.3.CPLB commits a material breach of an obligation under this Agreement or
the applicable Restated License that directly and adversely affects such Initial
Shareholder and fails to remedy such breach within sixty (60) business days of
notice to remedy the breach delivered by such Initial Shareholder, which notice
shall set forth in reasonable detail the nature of such breach.

 

  Page 18 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

  

Article 16.

 

RESTRICTIONS ON THE PARTIES

 

16.1.Non-Interference. Each Party hereby further agrees and undertakes that
during the term of this Agreement it shall not, and shall procure that its
Affiliates shall not, whether directly or indirectly, by themselves or in
association with or through any person, in any manner whatsoever do or undertake
or attempt to do or undertake any of the following activities:

 

16.1.1.Tender for, canvass, solicit, entice away from CPLB and/or any of its
Affiliates, any person who is or was an employee of CPLB and/or such Affiliate
during the twelve (12) month period preceding the termination of this Agreement,
whether or not such employee would commit a breach of contract by reason of such
act; or

 

16.1.2.Induce, procure or endeavour to induce any person who was an employee of
CPLB and/or any of its Affiliates to leave the service of, or cease to provide
service to, CPLB or such Affiliate; or

 

16.1.3.Provide or offer positions of employment/consultancy or any managerial,
financial participation to any then current employee of CPLB and/or any of its
Affiliates; or

 

16.1.4.Otherwise interfere in any manner with the contractual, employment or
other relationship of any employee of CPLB and/or any of its Affiliates on the
one hand and CPLB and/or any of its Affiliates on the other hand; or

 

16.1.5.Solicit or entice away from dealing with CPLB, any person who is or was
at any time a customer or supplier of CPLB.

 

16.2.Enforceability. Each of the covenants in this Article 16 is considered fair
and reasonable by the Parties, but if any such restriction shall be found to be
unenforceable but would be valid if any part of it were deleted or the period or
area of application reduced, the restriction shall apply with such modifications
as may be necessary to make it valid and effective.

 

16.3.Applicability to Group. Each Party shall, to the extent that it is able to
do so, exercise all voting rights and other powers in relation to persons in its
Group to procure that such persons comply with the terms of this Article 16.

 

16.4.Former Employees. Except as expressly set forth herein, the provisions of
this Article 16 shall not apply to a Party with respect to any former employee
of such Party.

 

Article 17.

 

REPRESENTATIONS AND WARRANTIES

 

17.1.Representations by All Parties. Each Party hereby represents and warrants
to the other Parties that, as of the Effective Date:

 

17.1.1.It is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization and has the corporate power to enter
into this Agreement and to perform its obligations hereunder;

 

  Page 19 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17.1.2.It has obtained all corporate authorisations and approvals necessary to
execute and to deliver this Agreement and to perform its obligations thereunder
and hereunder; and

 

17.1.3.The execution, delivery and performance of this Agreement and any other
agreement that is contemplated by this Agreement by it does not conflict with
any agreement, instrument or understanding, oral or written, to which it is a
party or by which it may be bound, nor violate any Laws of any governmental
authority having jurisdiction over it.

 

17.2.Representations by CPLB. CPLB hereby represents and warrants that, as of
the Effective Date:

 

17.2.1.It is duly qualified to do business in the jurisdiction(s) where it
operates and has the corporate power to own its property, conduct the Business
and enter into the Restated Licenses (and any other agreements between CPLB and
one or more of the Parties contemplated by this Agreement) and perform the
obligations thereunder;

 

17.2.2.It has obtained all material licenses, permissions, authorisations and
consents required for carrying on the Business effectively in the places and in
the manner in which such Business is carried on prior to the Effective Date.
Such licenses, permissions, authorisations and consents are in full force and
effect, are not limited in duration or subject to any unusual or onerous
conditions and have been complied with in all respects. There are no
circumstances which indicate that any such licenses, permissions, authorisations
or consents will or are likely to be revoked or not renewed, in whole or in
part, in the ordinary course of events (whether as a result of the Agreement or
otherwise);

 

17.2.3.It is not, nor will it be, engaged in any activity in which foreign
investment by a non-resident is prohibited;

 

17.2.4.Other than CPL Biologicals US, LLC., it does not have any subsidiaries
within the meaning of Section 2 (87) of The Companies Act nor own any direct or
indirect shareholding interest in any other entity or body corprate;

 

17.2.5.Its statutory books, minute books, register of members and other
registers, as required under any Laws, have been properly and accurately
maintained in all material respects and contain full and accurate records of all
matters required to be entered under Laws, including all issuances and transfers
of its shares or other securities and, as regards minutes books, all resolutions
passed by the Directors and its Shareholders;

 

17.2.6.The only Shareholders of CPLB are Cadila and Novavax;

 

17.2.7.There are no options, agreements or understandings (exercisable now or in
the future and contingent or otherwise) which entitle or may entitle any person
to create or require to be created any encumbrance over any of the Common Shares
once issued by CPLB. Other than as contemplated by this Agreement, there is no
agreement, arrangement, scheme or obligation requiring the creation, allotment,
issue, transfer, redemption or repayment of, or the grant to a person of the
right (conditional or not) to require the allotment, issue, transfer, redemption
or repayment of, any Common Shares in the share capital of CPLB (including an
option or right of pre-emption); and

 

  Page 20 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

  

17.2.8.All of the issued and paid-up Common Shares are, or when issued, sold and
delivered in accordance with the terms of this Agreement will be, duly
authorized, validly issued, and free of pre-emptive rights (except as expressly
set forth herein).

 

17.3.Indemnification. Each Party will indemnify, defend and hold harmless the
other Parties from and against any and all liability, loss, damage or expense
(including without limitation reasonable attorneys’ fees) they may suffer as the
result of any third party claims, demands and actions (collectively, “Losses”)
to the extent such Losses result from the breach of any of the representations
or warranties set forth in this Article 17.

 

17.4.No Other Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NO PARTY MAKES (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS) ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT,
OR FITNESS FOR A PARTICULAR PURPOSE, AND ANY WARRANTIES THAT MAY ARISE FROM
COURSE OF PERFORMANCE, COURSE OF DEALING, OR USAGE OF TRADE.

 

Article 18.

 

DISPUTE RESOLUTION

 

18.1.Arbitration. Any dispute arising amongst the Parties out of or in
connection with the implementation or interpretation of this Agreement shall, if
not settled amicably within ninety (90) days from the date that the dispute
arose, be finally settled by three (3) arbitrators. The claiming Party and
responding Party shall each appoint one (1) and the two (2) so appointed shall
appoint the third arbitrator in accordance with the Indian Arbitration and
Conciliation Act, 1996 as at present in force. If there are more than one
claiming Party and/or responding Party, such parties shall jointly appoint their
one (1) allotted arbitrator. The language of the arbitration proceedings shall
be English and its place shall be Singapore. The arbitral award or determination
shall be final and subject to no appeal and shall deal with the question of
costs of arbitration and all matters related thereto.

 

18.2.Injunctive Relief. The Parties agree that it would be impossible or
inadequate to measure and calculate their damages from any breach of the
Agreement though great and irreparable. Accordingly, each Party agrees that if
the any other Party breaches this Agreement, each non-breaching Party will have
available, in addition to any other right or remedy available, the right to
obtain an injunction from a court of competent jurisdiction restraining such
breach or threatened breach and specific performance of any provision of this
Agreement.

 

  Page 21 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

  

Article 19.

 

MISCELLANEOUS

 

19.1.Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of India.

 

19.2.Compliance with Laws. Each Party shall comply with all Laws in the
performance of this Agreement and the Restated Licenses.

 

19.3.Force Majeure. No Party shall be in default of this Agreement by reason of
its failure or delay in complying with its obligations under this Agreement if
such failure or delay is caused by matters out of its reasonable control,
including but not limited to acts of God, changes in Laws, strikes, lock-outs,
fire, riots, or civil war or civil commotion; provided that such Party gives the
other Parties prompt written notice of the failure or delay in performance and
the reason therefor and uses its reasonable efforts to limit the resulting
failure or delay in its performance.

 

19.4.Limitation of Liability. In no event shall any Party be liable under any
theory of liability (whether in contract, tort, statute or otherwise) for any
indirect, special, exemplary, punitive, incidental or consequential damages of
any kind, or for any loss of profits, loss of revenue, loss resulting from
interruption of business or loss of use or data, arising out of or relating to
this Agreement or the subject matter hereof, however caused, even if the other
Parties has been advised of or should have known of the possibility of such
damages.

 

19.5.Notice. Any notice, request, demand, waiver, consent, approval or other
communication permitted or required under this Agreement (“Notice”) will be in
writing, will refer specifically to this Agreement and will be deemed given only
if sent by facsimile transmission (with transmission confirmed) or by an
internationally recognized delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified on the
signature page hereto or to such other address as the Party to whom notice is to
be given may have provided to the other Party in accordance with this Section
19.5. Such Notice will be deemed to have been given on the second Business Day
(at the place of delivery) after deposit with an internationally recognized
delivery service. This Section 19.5 is not intended to govern the day-to-day
business communications necessary between the Parties in performing their
obligations under the terms of this Agreement.

 

19.6.Waiver. No amendment or waiver of any provision of this Agreement, and no
consent to any departure therefrom, shall be effective unless the same shall be
in writing and signed by an authorized representative of each Party, and such
waiver or consent shall be effective only for the specific purpose for which it
is given. No failure on the part of a Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided for
in this Agreement are cumulative and are not exclusive of any remedies provided
for by Laws.

 

19.7.Severability. If any of the provisions of this Agreement are found to be
inconsistent with, or void under, Laws, the validity of the remaining provisions
shall not thereby be affected. In such a case the Parties shall re-negotiate the
ineffective provision in good faith in order to replace it with a provision
affording the same rights, obligations and economic benefits to the Parties as
the ineffective provision.

 

19.8.Entire Agreement. This Agreement and the documents executed and delivered
on the date of the Original Joint Venture Agreement and the First Restated JV
Agreement pursuant thereto or in connection therewith, contain the entire
agreement among the Parties with respect to the matters addressed herein and
therein and supersede all prior representations, inducements, promises or
agreements, oral or otherwise, which are not embodied herein or therein.

 

  Page 22 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

  

19.9.No Assignment. Except in connection with a Transfer of Common Shares
expressly permitted hereunder, this Agreement and all rights and obligations
hereunder may not be transferred or assigned by any Party to any person without
the prior written consent of the other Parties. Any transfer or assignment
without such consent shall be null and void.

 

19.10.Amendment. The Parties will have the right to amend, modify and change the
terms and conditions of this Agreement by way of a separate agreement which will
be made part of this Agreement; provided, however, that this Agreement may be
amended from time to time without such separate agreement as necessary to
reflect (i) the admission to CPLB of one or more new Shareholders in accordance
with this Agreement, or any other adjustments in the ownership interests of the
Shareholders in connection with capital contributions or as otherwise
appropriate in accordance with the terms and conditions of this Agreement or
(ii) any decrease or increase in the authorized share capital in accordance with
Article 4.

 

19.11.No Employment Agreement. Nothing in this Agreement shall confer upon any
person any right to be employed or to continue employment by CPLB or any person
in its Group or to interfere in any manner in any right of CPLB or any person in
its Group to terminate such employment at any time.

 

19.12.Further Assurances. Each Party agrees to execute, deliver and file or
cause to be executed, delivered and filed such further documents and
instruments, and to obtain such consents, authorizations and approvals from
governmental authorities and other third parties, as may be reasonably required
to effectuate the terms and conditions of this Agreement.

 

19.13.Any acts, deeds or any thing which is not covered under this agreement
pertaining to CPLB, and its technical, commercial or any other acitvities shall
be discussed by the parties separately at the relevant point of time and shall
be reduced to writing and signed by way of separate agreement, wherein such
agreement shall form part of this agreement.

 

19.14.The shareholders hereby agree and undertake to ensure that their, their
representatives, proxies, and agents representing them at meetings of
shareholders shall at all times exercise their votes in respect of shares in
such manner so as to comply with, and to fully and effectually implement, the
provisions of this Agreement.

 

  Page 23 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day, month and year first
above written.

 

Novavax, Inc.   Cadila Pharmaceuticals Limited       By : /s/ Stanley C. Erck  
By : /s/ Dr. Rajiv I Modi Stanley C. Erck   Dr. Rajiv I Modi President & CEO  
Chairman & Managing Director

 

CPL Biologicals Private Limited       By : /s/ Dr. Rajiv I Modi   Dr. Rajiv I
Modi   Chairman        

 

  Page 24 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT A

 

DEFINITIONS

 

1.“1% Redeemable Preference Shares” means those authorized Shares (up to [* * *]
par value of rupees ten (R 10) which number may be increased and issued by
resolution of the Board, and which shall have a 1% dividend, redeemable no
sooner than [* * *]. It is understood that 1% Redeemable Preference Shares do
not have voting rights and may only be converted to Common Shares by a unanimous
vote of the Board. As of the Effective Date, CPLB has issued and may continue to
issue 1% Redeemable Preference Shares to Cadila pursuant to Cadila’s
subscription and contribution of finacing to CPLB of up to cash Rupees
300,000,000 (or 30 Crore) as described in the Addendum.

 

2.“Acceptance Notice” shall have the meaning described in Section 5.2.1.

 

3.“Addendum” means that certain Addendum to the First Restated JV Agreement
dated as of March 16, 2015.

 

4.“Additional Vaccine Candidates” means vaccine candidates against the four (4)
target organisms described on Schedule A-4 attached hereto, as amended by mutual
agreement of Novavax and Cadila, to be constructed by a collaboration of Novavax
and CPLB for CPLB’s Development and Commercialization under the Novavax Restated
License, which shall not, in any event, include any vaccine product against
respiratory syncytial virus (RSV), and which CPLB may Develop and Commercialize
in the Novavax Product Territory. Novavax may collaborate with CPLB to develop
other Additional Vaccine Candidates for CPLB on terms and conditions to be
mutually agreed by Novavax and CPLB, which shall thereafter be included in an
amended Schedule I to the Novavax Restated License.

 

5.“Additional Securities” means any options, rights, warrants or other
instruments to purchase Shares, or securities convertible into or exchangeable
directly or indirectly for Shares (including any newly created class or series).

 

6.“Affiliate” means any corporation or other business entity controlled by,
controlling, or under common control with a Party, with “control” (for purposes
of this Section 1.1.1 only) meaning (a) direct or indirect beneficial ownership
of fifty percent (50%) or more of the voting stock (or, in the case of a
non-corporate entity, of the equity interests with the power to direct the
management and policies) of such corporation or other business entity, or (b)
possession, directly or indirectly, of the power to direct, or cause the
direction of, the management and policies of such corporation or other business
entity, whether through the ownership of voting securities, by contract, or
otherwise; provided that for purposes of this Agreement, neither Novavax nor
Cadila shall be deemed to be an Affiliate of CPLB.

 

7.“Bankruptcy Event” means, with respect to a Party, (i) the filing by such
Party in any court or agency, pursuant to any statute or regulation of any state
or country, a petition in bankruptcy or insolvency or for reorganization or for
an the appointment of a receiver or trustee of such other Party or of its
assets, (ii) the filing against such Party of an involuntary petition for any
bankruptcy or insolvency proceeding which petition is not dismissed within sixty
(60) days after filing, (iii) the making by such Party of an assignment for the
benefit of its creditors, (iv) the taking of possession of a substantial part of
the assets of such Party by a lien holder or other encumbrancer, or (v) the levy
or enforcement of any distress, execution or other process upon or against a
substantial part of the assets of such Party.

 

  Page 25 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8.“Board” shall mean the Board of Directors of CPLB.

 

9.“Board Meeting Notice” shall have the meaning described in Section 7.2.

 

10.“Business” has the meaning provided in Article 3.

 

11.“Business Plan” means at any given time, business plan and budget at an
industry-appropriate level of detail, that includes a plan and budget for
strategy, sales, expenses, profit and loss, capital expenditure and cash flows
of CPLB for the Financial Year to which it relates and the subsequent two (2)
Financial Years and any other matters or factors that are determined by the
Board of Directors to be relevant and pertinent. It is expected that the
Business Plan will include a management report detailing objectives for the
Financial Year and evaluating performance and variations. A Business Plan shall
be prepared under the guidance of the President and Chief Executive Officer of
CPLB and shall be considered official when approved by the Board of Directors.

 

12.“Cadila Original License” has the meaning assigned to such term in the
Recitals.

 

13.“Cadila Product Territory” means the Territory.

 

14.“Cadila Products” means Cadila Transferred Products and Cadila Royalty
Products

 

15.“Cadila Transferred Product” means the following Products licensed to CPLB
under the Cadila Restated License Agreement for Development and
Commercialization in the Cadila Product Territory: (i) Cadila’s vaccine product
known as Cadi-05 for all uses and indications claimed by Patents Controlled by
Cadila during the term of this Agreement, and (ii) Cadila’s adjuvant known as
Mycobacterium W immuvac for use with therapeutic vaccines against cancer and for
all other uses and indications claimed by Patents Controlled by Cadila during
the term of this Agreement.

 

16.“Cadila Royalty Product” means the following products (i) Cadila’s
erythropoietin G-CSF product, hyaluronic acid product, goat lung surfactant
extract product, and streptokinase product that are generic versions of approved
biologic pharmaceutical products (excluding in any event any small molecule
products, generic or otherwise), (ii) the following Cadila biological diagnostic
products: the Typhigen Kit, the ELIK HIV kit, the ELIK HCV kit, the CADISPOT1&2
HIV kit and the NEVA HIV kit; and (iii) any other biological product claimed by
Patents Controlled by Cadila during the term of this Agreement.

 

17.“Cadila Restated License” means the restated Amended and Restated Cadila
Product License of even date hereof between CPLB and Cadila.

 

18.“Change in Control” means (a) the sale of all or substantially all of the
assets or business of an entity, or (b) any merger, consolidation,
recapitalization, or business combination of an entity, or (c) the sale of
capital stock or other equity securities of an entity, or (d) any other
transaction or series of transactions; provided that for each of (b) through
(d), the result of which is that the stockholders of an entity prior to such
transaction do not, immediately following any such transaction(s), directly or
indirectly hold voting securities of the surviving or purchasing entity
sufficient to elect a majority of the board of directors of such surviving or
purchasing entity.

 

  Page 26 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19.“Collective Agreements” shall have the meaning described in Section 14.1.

 

20.“Commercialize” or “Commercialization” means all activities undertaken before
and after Regulatory Approval (including pricing and reimbursement approvals)
for a particular Product that relate to the commercial marketing and sale of
such Product including but not limited to advertising, sales, marketing,
promotion, distribution, and Phase 4 (post-licensure) clinical trials.

 

21.“Common Share” means means those Shares, par value of rupees ten (Rs.10)
representing the equity of CPLB.

 

22.“Completion Period” shall have the meaning described in Section 5.2.1.

 

23.“Confidential Information” shall have the meaning described in Section 14.1.

 

24.“Control” or “Controlled” means with respect to any intellectual property
rights, possession a party, as applicable, of the right, whether directly or
indirectly, and whether by ownership, license or otherwise, to assign, grant the
right to use, or grant a license, sublicense or other right to or under such
intellectual property right without violating the terms of any agreement or
other arrangement with any third party.

 

25.“CPLB Discovered Candidates” means vaccine candidates, other than Existing
Vaccine Products and Additional Vaccines Candidates, developed by CPLB, its
Affiliate or its sublicensees through the indirect or direct use of any Novavax
Technologies for Development and Commercialization in the Novavax Product
Territory; provided that in no event shall such definition include any vaccine
product against RSV.

 

26.“CPLB ROFN Products” the (i) Novavax Products and (ii) any other Product that
can be used as a vaccine however, under no circumstances shall the influenza VLP
and Rabies three dose vaccine products be deemed CPLB ROFN products.

 

27.“Develop” or “Development” means the performance of all non-clinical,
pre-clinical and clinical development, manufacturing and regulatory activities
for a Product that are required to obtain Regulatory Approval of a Product in
the Territory.

 

28.“Director” shall mean a member of the Board of Directors of CPLB.

 

29.“Effective Date” means November 30, 2017.

 

30.“Executive Officers” means the President and Chief Executive Officer, Chief
Financial Officer and Company Secretary of CPLB.

 

31.“Exempt Issuances” shall have the meaning described in Section 4.5.5.

 

32.“Existing Vaccine Products” means the following Products licensed to CPLB
under the Novavax Restated License Agreement for Development and
Commercialization in the Novavax Product Territory: (i) seasonal influenza
virus-like particle vaccine (Cadiflu-S), (ii) monovalent seasonal influenza
virus-like particle vaccine (Cadiflu), (iii) three-dose rabies nanoparticle
vaccine (NanoRab), [* * *].

 

33.“Financial Year” means a financial accounting period of twelve (12) months
beginning on April 1.

 

34.“First Restated JV Agreement” has the meaning assigned to such term in the
Recitals above.

 

  Page 27 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

35.“Group” in relation to a person or entity means any direct or indirect wholly
owned subsidiary of such person or entity. The term “Group” shall also include
Affiliates of Cadila consisting of the family member of the promoters, their
Hindu undivided families (HUFs), family trust and closely held companies owned
by the family members and trusts either singly or jointly.

 

36.“Initial Shareholder” means when used in the singular either Cadila or
Novavax, and wherever used in the plural means Cadila and Novavax. Reference to
an Initial Shareholder shall include its successors in title and permitted
assigns.

 

37.“Intellectual Property Rights” means Know-How, Patents and any and all other
intellectual property.

 

38.“Investment Ratio” means the Initial Shareholders’ ratio of Shares held on a
fully diluted basis (excluding the 1% Redeemable Preference Shares) vis-à-vis
each other of [* * *] (Cadila) to [* * *] (Novavax) ([* * *]) as adjusted in
accordance with Section 4.5.4.

 

39.“Issuance Notice” shall have the meaning described in Section 4.5.1.

 

40.“Know-How” means all tangible and intangible (a) techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
protocols, processes, formulas, knowledge, know-how, skill, experience, records,
documents, data and results (including pharmacological, toxicological,
non-clinical and clinical test data and results), analytical and quality control
data, results or descriptions, software and algorithms and (b) compositions of
matter, cells, cell lines, assays, animal models and physical, biological or
chemical material. Know-How shall in any event exclude any Patents.

 

41.“Laws” means all applicable laws, statutes, rules, regulations, ordinances
and other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, or other political subdivision, domestic or
foreign, including, without limitation, all applicable export control,
anti-corruption and anti-bribery laws (e.g., U.S. Foreign Corrupt Practices Act
(15 U.S.C. Section 78dd-1, et. seq.), as amended).

 

42.“Novavax Licenses” means the Novavax Original Licenses and the Novavax
Restated License.

 

43.“Novavax Original Licenses” has the meaning assigned to such term in the
Recitals above.

 

44.“Novavax Product Territory” means the teriritory in which CPLB may Develop
and Commercialize Novavax Products and which includes any and all countries and
territories set forth in Schedule A- 43.

 

45.“Novavax Products” (i) Existing Vaccine Products, (ii) Additional Vaccine
Candidates, and (iii) CPLB Discovered Candidates. Novavax Products shall include
(a) any minor modifications to the products listed the preceding sentence
including, by way of example but not limitation, changes to any excipient,
changes arising from a change in manufacturing process, or change in dosage, or,
in the case of (i), (ii) and (ii) above, substitution of one or more seasonal
influenza HAs and/or NAs designated by the CDC or by the corresponding authority
in any other country (e.g., the WHO in India) and (b) any such product used in
combination with another active ingredient, antigen or adjuvant.

 

  Page 28 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

46.“Novavax Restated License” means the Amended and Restated Novavax Product
License Agreement of even date hereof between CPLB and Novavax.

 

47.“Novavax ROFN Products” means any vaccine product with Intellectual Property
Rights Controlled by Novavax (other than Novavax Products, as defined);
provided, however, under no circumstances shall any respiratory syncytial virus
(RSV) vaccine product be deemed a Novavax ROFN Product.

 

48.“Novavax Technologies” means Novavax’ proprietary baculovirus insect cell
expression, recombinant nanoparticle vaccine production, antigen specific,
protein expression and cloning system technologies and improvements thereto, but
does not include the Novavax’ Matrix-M technology which shall be licensed to
CPLB under a license agreement separate from the Novavax Restated License.

 

49.“Offered Shares” shall have the meaning described in Section 5.2.

 

50.“Offeree” shall have the meaning described in Section 5.2.

 

51.“Original Ancillary Agreements” has the meaning assigned to such term in the
Recitals above.

 

52.“Original JV Agreement” has the meaning assigned to such term in the Recitals
above.

 

53.“Original Licenses” means the Cadila Original License and the Novavax
Original Licenses.

 

54.“Party” and “Parties” means when used in the singular either CPLB, Cadila,
Novavax, any new Shareholder as may be applicable and wherever used in the
plural means CPLB, Cadila, Novavax and all new Shareholders (if any). Reference
to a Party to this Agreement shall include its successors in title and permitted
assigns.

 

55.“Patents” means any and all (a) issued patents and inventors’ certificates
and re-examinations, reissues, renewals, extensions, registrations,
substitutions, supplementary protection certificates and term restorations with
respect to any of the foregoing, and (b) pending applications for patents and
inventors’ certificates, including, without limitation, provisional
applications, continuations, continuations-in-part, divisional and substitute
applications with respect to any of the foregoing.

 

56.“Phase 2 Data Package” shall mean with respect to a ROFN Product, subject to
the proviso at the end of this paragraph, (i) a summary of all the relevant
clinical data with respect to the ROFN Product, including any clinical trial
results and resultant data analyses, (ii) any regulatory submissions made to the
FDA or any other corresponding authority with respect to such ROFN Product,
(iii) protocols for any ongoing clinical studies and proposed designs for any
anticipated clinical studies with respect to such ROFN Product, and (iv) such
other material information and data relating to such ROFN Product that were
relied on by the ROFN Grantor’s senior management in determining to proceed with
the current phase of development of such ROFN Product; provided that any such
Phase 2 Data Package is not suitable for submission to an ROFN Holder in
accordance with Section 3.6 unless the clinical trial data contained in such
package results from a Phase 2 clinical trial (and shall include data from any
subsequent clinical trial) and the ROFN Grantor reasonably believes that such
data is sufficient to support, as applicable, either (i) the progression of such
ROFN Product to a pivotal clinical trial (i.e., a clinical trial that, if
successful, would lead to a BLA submission) or (ii) the submission of a
Biologics License Application (as defined in 21 C.F.R. 600 et. seq.) or a
substantially similar application or submission for marketing approval.

 

  Page 29 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

57.“Products” means the Cadila Products, Novavax Products, and any other
products developed, purchased or in-licensed by CPLB including, without
limitation, any vaccine, adjuvant, biosimilar, diagnostic, and biological
product.

 

58.Proposed Transferee” shall have the meaning described in Section 5.2.

 

59.“Pro-Rata Shares” shall have the meaning described in Section 5.2.1.

 

60.“Regulatory Approval” means any and all approvals (including supplements,
amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations or authorizations of any national, supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity, that are necessary for the manufacture,
distribution, use or widespread sale of a Product in a regulatory jurisdiction
in the Territory.

 

61.“Representations and Covenants “ shall mean representations, warranties,
indemnities, covenants and assurances.

 

62.“Restated Licenses” means the Cadila Restated License and the Novavax
Restated License.

 

63.“ROFN Grantor” means the Party who controls a particular ROFN Product, either
CPLB or Novavax, as applicable.

 

64.“ROFN Holder” means the Party that is the beneficiary of a ROFN, either CPLB
or Novavax, as applicable.

 

65.“ROFN Products” means CPLB ROFN Products and the Novavax ROFN Products.

 

66.“Schedule I Assets” has the meaning assigned to such term in the Recitals.

 

67.“Selling Shareholder” shall have the meaning described in Section 5.2.

 

68.“Shareholder” means a holder of Shares of CPLB.

 

69.“Shares” means the equity shares of the CPLB and includes the Common Shares
the 1% Redeemable Preference Shares, and any other securities (including,
without limitation, options, warrants and other rights to acquire capital stock)
of CPLB.

 

70.“Steering Committee” shall have the meaning described in Section 8.1.

 

71.“Tag-Along Offeror” shall have the meaning described in Section 5.4.3.

 

72.“Territory” means the entire world.

 

73.“The Companies Act” shall mean the Companies Act, 2013, as amended by the
Companies (Amendment) Act, 2015, and any successor legislation and any
additional amendments thereto.

 

74.“Transfer” means to transfer, grant any security interest over, or otherwise
dispose of, voluntarily or involuntarily, by operation of law or otherwise, or
grant any person any rights in or over.

 

75.“Transfer Notice” shall have the meaning described in Section 5.2.

 

  Page 30 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE I - A

APPROVALS, LICENSES AND THIRD PARTY AGREEMENTS TO BE TRANSFERRED/ASSIGNED TO
CPLB BY CADILA

 

[* * *]

 

  Page 31 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE A-4

ADDITIONAL VACCINE CANDIDATES

 

[* * *]

 

  Page 32 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE A-43

NOVAVAX PRODUCT TERRITORY

 

[* * *]

 

  Page 33 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE 4.2

SHAREHOLDERS, NUMBER OF COMMON SHARES AND PERCENTAGE INTERESTS

 

Shareholder   Number of
Common Shares   Percentage Interest in
CPLB           Cadila Pharmaceuticals Limited   [* * *]   80%           Novavax,
Inc.   [* * *]   20%           Total   [* * *]   100%

 

  Page 34 of 35

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE 7.3

 

MATTERS REQUIRING APPROVAL OF ALL OF THE SHAREHOLDERS AND THE BOARD OF THE
DIRECTORS OF CPLB

 

1.The sale, transfer, lease, assignment or disposal of all or substantially all
of the property or assets of CPLB, whether by way of a single transaction or a
series of related transactions.

 

2.A Change in Control of CPLB. For the purposes of this paragraph, a “Change in
Control” means (a) the sale of all or substantially all of the assets or
business of CPLB, or (b) any merger, consolidation, recapitalization, or
business combination of CPLB, or (c) the sale of capital stock or other equity
securities of CPLB, or (d) any other transaction or series of transactions;
provided that for each of (b) through (d), the result of which is that the
Shareholders of CPLB prior to such transaction do not, immediately following any
such transaction(s), directly or indirectly hold voting securities of the
surviving or purchasing entity sufficient to elect a majority of the board of
directors of such surviving or purchasing entity.

 

3.The liquidation, dissolution or winding-up of CPLB.

 

4.Any incurrence of indebtedness of CPLB that would result in CPLB having a
debt-to-equity ratio of 3-to-1 or greater.

 

5.Other than as set forth in Section 19.10, the amendment or waiver of any
provision of this Agreement or the Articles of Association.

 

6.Any change to or deviation from the Dividend Policy set forth in Article 12.

 



  Page 35 of 35

 